UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              2/20/20
 MICHELLE DURAN,
              Plaintiff,                               19-CV-8394 (BCM)
        -against-                                      ORDER
 JOHNNY TERRERO,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The assigned mediator having informed the Court that the parties have settled their dispute,

it is hereby ORDERED that this action is DISMISSED without costs and without prejudice to the

parties' right, within thirty days of the date of this Order, (a) to submit their own Stipulation of

Settlement and Dismissal for the Court to so order, or (b) to reopen if the settlement has not been

completed. To be clear, any application to reopen must be filed within thirty days of this Order.

Late-filed applications to reopen may be denied solely on that basis.

       This Order shall be deemed a final discontinuance of the action with prejudice in the event

that no party requests restoration of the case to the active calendar within such 30-day period.

        Any pending motions are moot. All filing deadlines and conference dates are adjourned

sine die. The Clerk of Court is directed to close the case.

Dated: New York, New York
       February 20, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
